Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  159076                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159076
                                                                    COA: 339452
                                                                    Berrien CC: 2017-015214-FC
  MICHAEL SCOTT BARBER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 27, 2018
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE Part III of the Court of Appeals judgment, which
  did not address the defendant’s argument that the Legislature did not intend for a single
  act to result in convictions for both assault with intent to do great bodily harm less than
  murder, MCL 750.84(1)(a), and assault by strangulation, MCL 750.84(1)(b). We
  REMAND this case to the Court of Appeals for reconsideration in light of People v
  Miller, 498 Mich 13, 19 (2015). In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining questions presented should be reviewed
  by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2019
           t1216
                                                                               Clerk